Citation Nr: 0911415	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-21 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1966 to May 1968, to 
include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the above-referenced claim.  

During the pendency of this appeal, in July 2005, as a result 
of a change in domicile of the appellant, jurisdiction of 
this matter was transferred to the RO located in Atlanta, 
Georgia.

In November 2008, the Veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
at the RO.  A transcript of the hearing has been associated 
with the claims file.

In a March 2009 statement, the Veteran expressed his desire 
to withdraw the claim on appeal for the grant of a total 
disability rating based upon individual unemployability.   
See 38 C.F.R. § 20.204 (2008).  Hence, this issue is no 
longer in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c) (2008).

Here, the Veteran is seeking entitlement to a higher 
disability rating for his service-connected PTSD disability, 
which is currently rated as 30 percent disabling.  The most 
recent VA examination for rating purposes was in January 
2005.  During the November 2008 hearing before the 
undersigned, the Veteran's representative indicated that the 
VA January 2005 psychiatric evaluation did not accurately 
reflect the current nature and severity of the Veteran's 
service-connected PTSD; thus, the Veteran has essentially 
claimed that his PTSD disability has gotten worse since his 
last VA examination.  

During the November 2008 hearing, the Veteran indicated, and 
the record reflects, that he has not consistently sought 
treatment for his PTSD since the last VA examination in 
January 2005.  A review of the claims file reveals that the 
only medical evidence related to the service-connected PTSD 
disability since the last VA examination is a November 2008 
VA psychiatric outpatient progress note.  However, the 
November 2008 VA progress note does not provide sufficient 
evidence with which to adequately evaluate the current 
manifestations of the Veteran's PTSD disability.  

The Board notes that the duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate VA examination was conducted.  
See VAOPGCPREC 11-95 (1995).  However, in this case, the 
Board believes that supplemental information is required 
prior to the adjudication of the claim on appeal and that a 
current evaluation of the Veteran's PTSD symptomatology would 
prove helpful in adjudicating the merits of the claim.  
Moreover, and significantly, the November 2008 hearing 
transcript reflects that the Veteran has indicated that his 
PTSD symptomatology had gotten worse than when most recently 
evaluated in January 2005.  Therefore, a new and 
contemporaneous VA examination should be administered to 
determine the Veteran's current disability.  See 38 C.F.R. § 
3.159 (2008); see also VAOPGCPREC 11-95 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
mental examination by an appropriate 
professional to determine the current 
extent and severity of his service-
connected PTSD.  The examination shall be 
in accordance with the provisions of 
38 C.F.R. § 4.125(a) and conform to the 
DSM-IV criteria.  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any testing deemed appropriate 
by the examiner should be conducted.  The 
findings of the examiner should address 
the level of social and occupational 
impairment attributable to the Veteran's 
PTSD.  A clear rationale for all opinions 
should be provided in a legible report, 
along with a discussion of the facts and 
medical principles.  

2.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claim for an increased 
disability rating for his service-
connected PTSD.  If either benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




